Exhibit 10.1 ERASTAR CONSULTING AGREEMENT This Consulting Agreement (the "Agreement") effective as of October 27, 2014 is entered into by and between MY Portfolios, Inc., a Nevada corporation, located at 10752 Deerwood Park Blvd., Jacksonville, Fl 32256 (herein referred to as the "Company") and EraStar Inc., a Nevada corporation located at 11411 Southern Highlands Parkway, Suite 160, Las Vegas NV 89141 (herein referred to as "EraStar"), and replaces and supersedes any and all other agreements between the above parties. RECITALS WHEREAS, Company is a publicly held corporation with its common stock listed on the OTC QB exchange under the symbol MVPI; WHEREAS, EraStar Inc. a Nevada Corporation. WHEREAS, Company desires to engage the services of EraStar to advise the Company regarding; ● investor communications, and public relations with existing shareholders, brokers, dealers and other investment professionals as to the Company's current and proposed activities, and to consult with management concerning such Company activities; and ● strategic corporate advisory services to senior management regarding the structure, organization and development of the public company with an emphasis on legal , securities, governmental , financial, business and international matters. NOW THEREFORE, in consideration of the promises and the mutual covenants and agreements hereinafter set forth, the parties hereto covenant and agree as follows: 1. Term of Consultancy.Company hereby agrees to retain EraStar to act in anadvisoryand consulting capacity to the Company and EraStar hereby agrees to pro v ide services to the Company commencing upon October 27, 2014 and ending, unless extended, on October 27, 2015. 2. Duties of EraStar. EraStar agrees that it will generally provide the following specified advisory and consulting services through its officers, directors, employees, consultants and other professionals during the term specified in Section 1: ● Advise, consult and assist the Company in developing and implementing appropriate plans and means for presenting the Company and its business plans, strategy and personnel to the financial community, assist in establishing an image for the Company in the financial community, and assist in creating the foundation for subsequent financial public relations efforts; ●
